Citation Nr: 1209351	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1960 to May 1961 and from October 1961 to August 1962.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to attempt to obtain in-service clinical records and additional service personnel records (SPRs).  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  

Regarding the clinical records, the Veteran has asserted that due to his back injury, he was hospitalized for one week at an Army Hospital in Ft. Sill, Oklahoma.  In his original April 2000 claim for service connection, he asserted the back injury occurred in 1962.  At a July 2000 VA examination, he asserted the injury occurred in 1961.  At the December 2011 Board hearing, had difficulty remembering the date, but thought it was either September 1960 or 1961.  He reported that the injury may have occurred during his National Guard duty, but while on active duty for training.  No attempts to obtain these clinical records have been made.  Remand is required to attempt to obtain the records.  

Regarding the SPRs, the Veteran's DD-214s indicate active duty service from November 1960 to May 1961 and from October 1961 to August 1962.  In his original April 2000 claim, the Veteran asserted National Guard service from September 1960 to September 1966.  The DD-214 from his first period of active duty indicates 2 months of prior service, and the DD-214 from his second period of active duty indicated that upon discharge, he had 4 years of remaining National Guard service.  Some service treatment records (STRs) are of record from those time periods.  But most of the SPRs are not associated with the claims file, to include documentation of the dates that the Veteran served with the National Guard and was conducting active duty for training or inactive duty for training.  In an April 2000 request, the RO requested that the Massachusetts Adjutant General provide all physical examinations, STRs, line of duty determinations, and verification of periods of service.  The Adjutant General provided STRs and scattered SPRs.  But it isn't clear that all the records were obtained.  Accordingly, remand is required to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide further information regarding the time frame he was treated and/or hospitalized at the base hospital in Fort Sill, Oklahoma.

2.  After any response from the Veteran has been received or the appropriate amount of time has expired, attempt to obtain the additional STRs, to include any clinical records.  If the Veteran provides additional information, make the requests for clinical and hospitalization records based on that information.  If, however, the Veteran provides no additional information as requested above, the RO must still attempt to obtain the clinical records from the Army hospital in Fort Sill, Oklahoma for the time periods of September 1960, September 1961, and 1962.  The RO must provide documentation in the claims file indicating which repositories were contacted and why those repositories were contacted.  If such records are not available or do not exist, a negative reply is required.  If the records cannot be obtained, all efforts must be fully documented in the claims file and appropriate notification provided to the Veteran and his representative.  See 38 C.F.R. § 3.159(e).

3.  Attempt to obtain additional SPRs from September 1960 to September 1966.  Request all records in support of determining the precise dates of active duty for training and inactive duty for training.  The RO must provide documentation in the claims file indicating which repositories were contacted and why those repositories were contacted.  If such records are not available or do not exist, a negative reply is required.  If the records cannot be obtained, all efforts must be fully documented in the claims file and appropriate notification provided to the Veteran and his representative.  See 38 C.F.R. § 3.159(e).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

